This appeal is from a final decree in favor of complainant in a foreclosure suit. Six errors were assigned and argued and the cause was considered and affirmed by order of this Court without opinion August 6, 1930. A rehearing was granted and on second examination the Court has reached the conclusion that the decree below should be reversed on authority of Holgate vs. Jones, 94 Fla. 198, 113 So.2d 714, and Homeseekers Realty Co. v. Menear, 135 So.2d 402. Other assignments are without merit.
It is so ordered.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur. *Page 1201